Citation Nr: 1243590	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968, which included one year of service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran also perfected an appeal of the RO's denials of service connection for  bilateral hearing loss and tinnitus.  However, those issues were resolved in the Veteran's favor in an October 2011 rating decision.  The Veteran has not appealed either the initial ratings or effective date assigned for these conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, they are not before the Board.

With respect to the issue on appeal, the Board remanded it for further development in February 2011.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board finds that there is substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).


FINDING OF FACT

The most probative evidence shows that the Veteran does not have an acquired psychiatric disorder, including PTSD, as a result of military service, nor is there any competent, credible, and probative evidence that any claimed psychiatric disorder is related to service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159,  3.303, 3.304, 3.306, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2006 and April 2006 - prior to the October 2006 RO decision in this matter - that addressed the notice elements.  The January 2006 letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The April 2006 letter informed the Veteran of how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent medical records and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file all treatment records identified by the Veteran as relevant were obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined the offer.  Additionally, he was afforded a VA examination to address the etiology of his claimed psychiatric disorder.  Thus, the Board finds that VA's duties to notify and assist have been met, and therefore there is no prejudice to the Veteran in adjudicating this appeal.

Finally, as noted above, the Board, in relevant part, remanded the Veteran's claim on appeal in February 2011 for the RO/AMC to obtain the Veteran's VA treatment records dated from April 2007 and thereafter, and to schedule the Veteran for a VA examination.  A review of the Veteran's claims folder reflects that such records have been obtained and associated with the claims file, and that a VA examination was provided to the Veteran in August 2011.  The Veteran also was asked in an April 2011 letter to provide the necessary information and authorization to obtain records dating from soon after service, that he had indicated could be relevant.  He did not respond to this request.  As to the August 2011 VA examination, it substantially complies with the Board's February 2011 remand directives as it responded to the questions posed by the Board.  The Veteran's representative argues that the August 2011 VA examination was inadequate as the VA examiner focused solely on examining him for PTSD.  However, in the examination report, the VA examiner concluded that the Veteran did not have any psychiatric diagnosis, reflecting consideration of any possible psychiatric diagnosis.  It thus, satisfactorily responded to the Board remand directives.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Veteran contends that service connection should be established for a psychiatric disorder, which he claimed as PTSD, due primarily to his military service.  However, the medical evidence of record shows that he has not been diagnosed to have PTSD.  Thus, there is no basis to award benefits for this disability.   

While an August 2011 VA examiner indicated that the Veteran does not have another mental disorder that conforms to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), medical records show that he has been receiving treatment for depression.  In this regard, the Veteran's service treatment records are completely silent for any complaints, treatment, abnormalities, or diagnosis referable to any psychiatric problems.  This record presents strong evidence the Veteran did not develop a psychiatric illness during service, nor, if one existed prior to service, that it underwent an increase in severity during service.  Chronologically, several decades then passed before the Veteran presented himself to medical professionals for psychiatric complaints, which itself is some indication that the Veteran's military service is not implicated in this development.  

Concerning the Veteran's contentions that he has a psychiatric disorder due to his military service, they are unsupported by any competent, credible evidence.  The Veteran is competent to report symptoms, but he is not competent to identify the cause of any psychiatric disability he may have.  As such, the Board accords little evidentiary weight to his contentions. 

Also, the Board notes that, while the Veteran reported a voluntary admittance to a mental hospital upon his return from Vietnam during a September 2006 neuropsychological testing session and during his August 2011 VA examination, he did not relate this admission to a mental hospital to any in-service stressor or experience.  Rather, he indicated in September 2006 that he was involved in individual therapy for "adjustment" following service in Vietnam.  He reported to the August 2011 VA examiner that he was in the hospital for depression, but he did not continue with medication.  He also reported that he was no longer on any psychiatric medications.  The Board also notes that, throughout the past few years of treatment for depression, the Veteran rarely made mention of his military service.  Rather, he generally discussed with his treating physicians current life stressors, such as his worries about finances, in connection with his psychiatric problems.  This does not provide support for linking any current disability with service.  In any case, the Veteran was asked to provide necessary the information to permit VA to obtain these records, and he has not responded to this request.  Thus, it has not been possible to actually examine these records and analyze their contents.  Relying on the Veteran's 40 year old recollections of them is obviously tenuous, and therefore, the information he now reports them containing is not accorded probative value.  

In the instant case, the Board finds the greater weight of the evidence is against the conclusion the Veteran has a psychiatric disorder that was incurred in service. 

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for an acquired psychiatric disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.   


ORDER

Service connection for an acquired psychiatric disorder, including PTSD is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


